UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7065



PAUL GRAHAM,

                                              Plaintiff - Appellant,

          versus


ROBERT MCCULLUM, Sergeant,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-02-2651-1-CCB)


Submitted: December 15, 2005               Decided:   December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Graham, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Paul Graham seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action.                   We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”         Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s judgment was entered on the docket

on March 7, 2003.      The notice of appeal was filed on July 5, 2005.

Because Graham failed to file a timely notice of appeal or to

timely seek an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented      in   the

materials     before   the    court   and     argument   would    not    aid   the

decisional process.



                                                                        DISMISSED




                                      - 2 -